      Case 4:20-cv-00976 Document 29 Filed on 08/04/21 in TXSD Page 1 of 4




                        IN THE UNITED STATED DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

HSBC BANK USA, NATIONAL            §
ASSOCIATION AS TRUSTEE FOR         §
MASTR REPERFORMING LOAN            §
TRUST 2005-2 MORTGAGE PASS-        §
THROUGH CERTIFICATES,              §
                                   §      Civil Action No. 4:20-cv-976
   Plaintiff,                      §
                                   §
v.                                 §
                                   §
JESSICA KELLY, KIERSTEN KELLY, AND §
CLAYTON KELLY,                     §
                                   §
   Defendants.                     §
              PLAINTIFF’S SECOND MOTION TO CANCEL INITIAL
                   SCHEDULING CONFERENCE HEARING

       Plaintiff HSBC Bank USA, National Association as Trustee for Mastr Reperforming

Loan Trust 2005-2 Mortgage Pass-Through Certificates (“Plaintiff”) files this Motion to Cancel

Initial Scheduling Conference Hearing, and respectfully shows as follows:

       1.      On March 17, 2020, Plaintiff filed its Original Complaint against Defendants

Jessica Kelly, Kiersten Kelly and Clayton Kelly (“Defendants”) seeking and order for

foreclosure on the real property and improvements commonly known as 15818 Oakendell Drive,

Houston, TX 77084 (“Property”) due to an event of default on the subject loan. (ECF Doc. No.

1)

       2.      Plaintiff completed service on Defendants Clayton Kelly and Kiersten Kelly on

July 28, 2020. (ECF Nos. 11 and 12.) Plaintiff completed service on Defendant Jessica Kelly on

July 31, 2020. (ECF no. 10.) Defendants have not answered or otherwise appeared in this action.

On October 29, 2020, Plaintiff sought an entry of default from the Clerk and a default judgment

against all Defendants. (ECF Doc. Nos. 13 and 14.)
________________________________________________________________________________________________________
PLAINTIFF’S SECOND MOTION TO CANCEL INITIAL SCHEDULING CONFERENCE
MWZM: 19-000103-370                                                                              PAGE 1
      Case 4:20-cv-00976 Document 29 Filed on 08/04/21 in TXSD Page 2 of 4




        3.      On April 12, 2021, this Court entered an order abating this case until May 24,

2021, upon Plaintiff’s request. Per the order, upon expiration of the abatement period, the case

would be reinstated automatically without further order from the Court. (ECF No. 25.)

        4.      The abatement period has expired and now this case is considered automatically

reinstated. Default has been entered against Defendants, but Plaintiff’s Motion for Default

Judgment remains pending adjudication from this Court. (ECF Doc. No. 27.) This matter is

currently set for an initial scheduling conference on August 11, 2021 (ECF Doc. No. 28.)

        5.      In light of Defendants’ failure to appear, Plaintiff is not able to confer with them

or prepare a Joint Discovery Plan. Further, if the Court eventually grants Plaintiff’s Motion for

Default Judgment, the need for a Joint Discovery Plan will be moot.

        6.      Accordingly, for the reasons stated above and since Plaintiff’s Motion for Default

Judgment against Defendants is still currently under consideration of the Court, Plaintiff requests

that the Court cancel the referenced setting until the Court evaluates Plaintiff’s request for

default.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that the

Court cancel the initial scheduling conference scheduled for August 11, 2021 and to grant

Plaintiff any other relief at law or in equity to which Plaintiff is entitled.




________________________________________________________________________________________________________
PLAINTIFF’S SECOND MOTION TO CANCEL INITIAL SCHEDULING CONFERENCE
MWZM: 19-000103-370                                                                              PAGE 2
      Case 4:20-cv-00976 Document 29 Filed on 08/04/21 in TXSD Page 3 of 4




                                                       Respectfully submitted,

                                                    By: /s/ Vivian N. Lopez
                                                      MARK D. CRONENWETT
                                                      Texas Bar No. 00787303
                                                      Southern District Admission #21340
                                                      mcronenwett@mwzmlaw.com

                                                       VIVIAN N. LOPEZ
                                                       State Bar No. PR20818
                                                       Southern District Admission #3504182
                                                       vlopez@mwzmlaw.com


                                                    MACKIE WOLF ZIENTZ & MANN, P. C.
                                                    14160 North Dallas Parkway, Suite 900
                                                    Dallas, TX 75254
                                                    Telephone: (713) 730-3218
                                                    Facsimile: (214) 635-2686

                                                    ATTORNEYS FOR PLAINTIFF




________________________________________________________________________________________________________
PLAINTIFF’S SECOND MOTION TO CANCEL INITIAL SCHEDULING CONFERENCE
MWZM: 19-000103-370                                                                              PAGE 3
      Case 4:20-cv-00976 Document 29 Filed on 08/04/21 in TXSD Page 4 of 4




                               CERTIFICATE OF CONFERENCE

       The undersigned certifies that no Defendants have filed an answer and/or otherwise
appeared in this action. Therefore, a certificate of conference is not necessary.


                                                       /s/ Vivian N. Lopez
                                                       VIVIAN N. LOPEZ


                                  CERTIFICATE OF SERVICE

      The undersigned certifies that on August 4, 2021 a true and correct copy of the foregoing
document was delivered to the following Defendants in the manner described below:


       Via U.S. Mail                                         Via U.S. Mail
       Jessica Kelly                                         Clayton Kelly
       4311 Jura Drive,                                      4903 Cheena Drive,
       Houston, TX 77084                                     Houston, TX 77096

       Via U.S. Mail
       Kiersten Kelly
       4903 Cheena Drive,
       Houston, TX 77096



                                                       /s/ Vivian N. Lopez
                                                       VIVIAN N. LOPEZ




________________________________________________________________________________________________________
PLAINTIFF’S SECOND MOTION TO CANCEL INITIAL SCHEDULING CONFERENCE
MWZM: 19-000103-370                                                                              PAGE 4
